Citation Nr: 0105664	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  00-00 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, that denied the benefit sought on 
appeal.  The veteran, who had active service from October 
1968 to August 1970, appealed that decision to the Board.  

The Board initially notes that the veteran submitted a claim 
for entitlement to service connection for laceration and 
injury to his right knee, post traumatic stress disorder 
(PTSD), and hearing loss in August 1997.  By a November 1997 
rating decision the RO denied service connection for these 
disorders, along with a later claim for service connection of 
a left leg injury.  In July 1999 the veteran submitted a 
claim of entitlement to service connection, specifically for 
degenerative joint disease of the right knee.  As noted 
above, the RO denied this claim in September a 1999 rating 
decision.  In November 1999 the veteran wrote the RO that he 
wanted to appeal both the PTSD and DJD decisions.  In January 
2000 the RO-treating the veteran's request as one to reopen 
the previously denied PTSD claim-denied service connection 
for PTSD.  Thereafter, the veteran submitted another 
statement bearing on his PTSD claim which has not yet been 
addressed.  As a result, the Board refers that matter back to 
the RO for resolution.  


FINDINGS OF FACT

1.  The in-service injury to the right knee was acute and 
transitory and resolved without residual disability.

2.  Degenerative joint disease of the right knee was not 
manifested during service or within one year of separation 
from service.
 
3.  Degenerative joint disease of the right knee is not shown 
to be causally or etiologically related to the in-service 
injury or any other in-service event.  


CONCLUSION OF LAW

Degenerative joint disease of the right knee was not incurred 
in or aggravated by service, nor may it be presumed to have 
been so incurred.  See 38 U.S.C.A. §§1101, 1110, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§3.102, 3.303, 3.304, 3.307, 
3.309 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for service 
connection for degenerative joint disease of the right knee.  
The veteran contends that his in-service puncture wound to 
the right knee is linked to his development of degenerative 
joint disease.

The Board notes that there is adequate medical evidence of 
record to conclude that the veteran presently suffers from 
degenerative joint disease in his right knee.  Similarly, the 
evidence shows that the veteran was treated for an infected 
puncture wound of the right knee during service.  Thus, the 
focus of this appeal is on what connection there is, if any, 
between the degenerative joint disease and an in-service 
injury or disease. 

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that although this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was given adequate notice of 
the evidence needed to substantiate his claim.  While the RO 
informed the veteran of the evidence needed to establish a 
"well-grounded" claim-a threshold determination no longer 
utilized, see VCAA, supra-the basic elements for 
establishing service connection, irrespective of the "well-
grounded" doctrine, have remained unchanged.  The RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Even 
though there is no VA examination expressly for claims 
purposes, an examination was performed in connection with 
treatment for knee pain in July 1999.  This examination 
provides sufficient information from which to decide the 
questions involved in this claim.  In short, the Board 
concludes that the duty to assist has been satisfied, as well 
as the duty to notify the veteran of the evidence needed to 
substantiate his claim, and the Board will proceed with 
appellate disposition on the merits.  

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or that a 
preexisting injury was aggravated during service.  
38 U.S.C.A. §1110 (West 1991 & Supp. 2000); 38 C.F.R. §3.303.  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. §3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. §3.303(d).

In the present case, the evidence falls short of establishing 
a connection between any in-service injury or disease and the 
presence of degenerative joint disease first assessed in 
1999, approximately 29 years after service.  The service 
medical records reflect in-service treatment for an infected 
puncture wound of the right knee ending in November 1969.  
After that there are no records of the veteran seeking 
additional treatment while in the military, suggesting that 
the condition had satisfactorily resolved.  Adding to that is 
the fact that the August 1970 discharge examination reflects 
a normal clinical evaluation.  

Notwithstanding the veteran's July and December 1999 
statements that his knee was painful and swollen since that 
time, there is no medical evidence to support his statements 
or to connect the reported pain and swelling to the recent 
development of degenerative joint disease.  There is no 
record of treatment of right knee pain post-service until 
July 1999.  This is so, despite the veteran having undergone 
several VA examinations prior to that.  First, in the course 
of a June 1997 VA Agent Orange registry examination there 
were no complaints or findings of knee problems in his 
medical history.  The veteran's musculoskeletal system was 
evaluated and reported as "No joint deformities noted.  No 
warmth, erythema, or tenderness of joints noted.  No motor 
deficit."  Likewise, the October 1997 VA examination 
conducted in connection with a post traumatic stress disorder 
claim for benefits, contained no reference to knee complaints 
in the review of his available medical records.  In addition 
no knee problems were included in the list of Axis III 
diagnoses which referred to general medical conditions.  
Still another June 1998 examination for diabetes screening 
specifically noted "no" for pain in the leg with walking or 
at rest.  It was not until July 1999, the month preceding the 
filing of his claim, that degenerative joint disease was 
diagnosed, in connection with a treatment examination for 
right knee pain.  In reporting his complaints the veteran 
stated that "my right knee was injured long time ago and 
started hurting 1 wk ago.  I might have twisted it."  It was 
noted that he worked as a truck driver.  Examination of the 
right knee revealed slight tenderness with palpation and 
range of motion and was positive for crepitation. Trace edema 
and the joint was stable.  The assessment was right knee 
pain, probable degenerative joint disease.  The examiner made 
no reference linking the findings to the veteran's reported 
injury in service.  In August 1999 the veteran reported that 
his "left knee" felt better since taking medication, no 
chronic knee complaints were reported.  

Taken together, this evidence simply does not lead to the 
conclusion that there is any connection between the veteran's 
in-service injury and his recent development of degenerative 
joint disease-a disease generally associated with aging.  
See Giglio v. Derwinski, 2 Vet. App. 560, 561 
(1992)("Degenerative joint disease, or osteoarthritis, is 
defined as arthritis of middle age characterized by 
degenerative and sometimes hypertrophic changes in the bone 
and cartilage of one or more joints...").  

While recognizing the veteran's sincere belief in the merits 
of his claim, the Board finds that the preponderance of the 
evidence is against his claim for service connection for 
degenerative joint disease of the right knee.  The veteran 
was treated for a knee injury in service in 1969, but no knee 
complaints or findings were noted on his separation 
examination, clinical findings being normal in August 1970.  
In addition, medical records in 1997 were negative for knee 
complaints or findings.  The first post service evidence of 
degenerative joint disease of the right knee was in July 
1999, many years after service and following a possible 
twisting injury one week earlier.  There is no competent 
medical evidence linking this current disorder to service.  
It therefore appears from a review of the evidence that the 
injury in service in 1969 was acute and transitory and is not 
linked to the veteran's current degenerative joint disease of 
the right knee first reported in 1999.  In reaching this 
conclusion, the Board acknowledges that, under the prior and 
revised provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
present claim, that doctrine is not for application in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board finds that service connection is not 
warranted.


ORDER

Service connection for degenerative joint disease of the 
right knee is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

